TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00730-CR



                              Roger Anthony Villarreal, Appellant

                                                 v.

                                  The State of Texas, Appellee


                      FROM THE COUNTY COURT OF COKE COUNTY
                 NO. 06-4122, HONORABLE ROY BLAIR, JUDGE PRESIDING



                             CONCURRING OPINION


               Springing from a single seed, this thin case turns on the detailed findings of fact

made by the diligent trial court informing us of the basis of the trial court’s ruling. See State

v. Cullen, 195 S.W.3d 696 (Tex. Crim. App. 2006). Based upon a review of the trial court’s ruling

as expressed in its findings of fact and conclusions of law, and upon the legal analysis set forth in

a companion case to this one, Hamilton v. State, No. 03-06-00729-CR, 2007 Tex. App. LEXIS 7239

(Tex. App.—Austin Aug. 31, 2007, no pet. h.), I concur in the judgment.




                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Filed: September 25, 2007

Do Not Publish